Exhibit 10.10

      $1,500,000   April 14, 2010

THIS SENIOR CONVERTIBLE PROMISSORY NOTE (“NOTE”) AND THE SECURITIES ISSUABLE
UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY STATE OR OTHER SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED, OR ASSIGNED EXCEPT (i) PURSUANT TO REGISTRATIONS THEREOF
UNDER SUCH LAWS, OR (ii) IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS WITHOUT
SUCH REGISTRATIONS.
THIS NOTE IS BEING ISSUED PURSUANT TO A LOAN AND SECURITY AGREEMENT BETWEEN
MAKER AND HOLDER DATED AS OF APRIL 14, 2010 (THE “LOAN AGREEMENT”).
SENIOR CONVERTIBLE PROMISSORY NOTE
     Cardiovascular Systems, Inc., a Delaware corporation (the “Maker”), for
value received, promises to pay, so long as a Conversion Event has not occurred
prior to April 14, 2015, to Partners for Growth III, L.P. (“Holder”) the
principal sum of One Million Five Hundred Thousand Dollars (the “Principal
Amount”) on April 14, 2015 or, if earlier, immediately upon Holder demand after
the occurrence of an Event of Default under the Loan Agreement that is
continuing (the “Maturity Date”) as provided herein. Capitalized terms used but
not defined herein are used with the meanings given to them in the Loan
Agreement. This Note is one of several Notes contemplated to be issued under the
Loan Agreement, differing only as to issue date, Principal Amount, interest rate
and Conversion Price. The terms of the Loan Agreement shall govern this Note and
are incorporated by reference herein.
     1. Payments.
          (a) The interest rate payable hereunder shall be the Prime Rate from
time to time, plus 2.75%, per annum, payable monthly on the basis set forth in
Section 2 of the Schedule to the Loan Agreement. Any accrued and unpaid interest
on this Note will be due and payable on the day that all principal is due and
payable, whether on the Maturity Date, by acceleration, at the time of a
Conversion Event or otherwise.
          (b) Payment shall be made in lawful tender of the United States in
immediately available funds, and shall be credited first to accrued interest
then due and payable with the remainder applied to principal. This Note may not
be prepaid in whole or in part at any time prior to the Maturity Date.
     2. Ranking. This Note and all principal, interest and other amounts, if
any, payable hereunder shall rank senior in right of payment to all other Maker
Indebtedness, except as otherwise specified in the Loan Agreement.
     3. Conversion.

 



--------------------------------------------------------------------------------



 



          (a) This Note may be converted into that number of shares of Common
Stock (rounded down to the nearest whole share) determined by dividing the
Principal Amount (excluding interest) of this Note by $5.43 (the “Conversion
Price”), subject to adjustment below, at any time upon the election of the
Holder hereof (the “Holder Conversion”) or at the election of Maker upon a
“Force Conversion, as described in Section 1(c) of the Schedule to the Loan
Agreement, all in accordance with and subject to the terms and conditions of the
Loan Agreement (each a “Conversion Event”).
          (b) As soon as practicable after the occurrence of a Conversion Event,
and in any event within the time periods specified in Sections 1(b) and 1(c) of
the Schedule to the Loan Agreement, Maker at its expense will cause to be issued
in the name of and delivered to Holder, a certificate or certificates for the
number of shares of Conversion Stock to which Holder shall be entitled on such
conversion. No fractional Conversion Stock shall be issued on conversion of the
Note. If on conversion of the Note a fraction of a share of Conversion Stock
results, Maker will pay the cash value of that fractional share based on the
Conversion Price then in effect.
          (c) From and after the occurrence of a Conversion Event, Maker shall
reserve and keep available out of its authorized but unissued Common Stock such
number of shares of Common Stock as shall from time to time be sufficient to
effect conversion of this Note and all other Notes. Maker will not, by amendment
of its Certificate of Incorporation or through any reorganization,
recapitalization, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities, dividend or other distribution of cash or property, or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed hereunder by Maker, but will at
all times in good faith assist in the carrying out of all the provisions hereof,
and in the taking of all such action as may be necessary or appropriate in order
to protect the conversion rights of Holder as set forth herein against
impairment.
     4. Conversion Adjustments.
     (a) Adjustments. The Conversion Price shall be subject to adjustment from
time to time in accordance with this Section 4.
     (b) Subdivisions, Combinations and Stock Dividends. If Maker shall at any
time subdivide by split-up or otherwise, its outstanding Common Stock into a
greater number of shares, or issue additional Common Stock as a dividend, bonus
issue or otherwise with respect to any Common Stock, the Conversion Price in
effect immediately prior to such subdivision or share dividend or bonus issue
shall be proportionately reduced. Conversely, in case the outstanding Common
Stock of Maker shall be combined into a smaller number of shares, the Conversion
Price in effect immediately prior to such combination shall be proportionately
increased.
     (c) Reclassification, Exchange, Substitutions, Etc. Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon conversion of
this Note, Holder shall be entitled to receive, upon conversion of this Note,
the number and kind of securities and property that Holder would have received
in exchange for the securities that would have been issued on conversion if this
Note had been converted immediately before such reclassification, exchange,
substitution, or other event.

 



--------------------------------------------------------------------------------



 



Maker or its successor shall promptly issue to Holder a certificate setting
forth the number and kind of such new securities or other property issuable upon
exchange or exercise of this Note as a result of such reclassification,
exchange, substitution or other event that results in a change of the number
and/or class of securities issuable upon exchange or exercise of this Note. The
certificate shall provide for adjustments (as determined in good faith by
Maker’s Board of Directors) which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 4 including, without
limitation, adjustments to the Conversion Price. The provisions of this Section
4(b) shall similarly apply to successive reclassifications, exchanges,
substitutions, or other similar events.
     (d) Notices of Record Date, Etc. In the event that Maker shall:
     (1) declare or propose to declare any dividend upon its Common Stock,
whether payable in cash, property, stock or other securities and whether or not
a regular cash dividend, or
     (2) offer for sale any additional shares of any class or series of Maker’s
stock or securities exchangeable for or convertible into such stock in any
transaction that would give rise (regardless of waivers thereof) to pre-emptive
rights of any class or series of stockholders, or
     (3) effect or approve any reclassification, exchange, substitution or
recapitalization of the capital stock of Maker, including any subdivision or
combination of its outstanding capital stock, or consolidation or merger of
Maker with, or sale of all or substantially all of its assets to, another
corporation, or to liquidate, dissolve or wind up (including an assignment for
the benefit of creditors), or
     (4) offer holders of registration rights the opportunity to participate in
any public offering of Maker’s securities,
then, in connection with such event, Maker shall give to Holder:
     (i) at least ten (10) days prior written notice of the date on which the
books of Maker shall close or a record shall be taken for such a dividend or
offer in respect of the matters referred to in (1) or (2) above, or for
determining rights to vote in respect of the matters referred to in (3) above;
and
     (ii) in the case of the matters referred to in (3) above, at least ten
(10) days prior written notice of the date when the same shall take place. Such
notice in accordance with the foregoing clause (1) shall also specify, in the
case of any such dividend, the date on which the holders of capital stock shall
be entitled thereto and the terms of such dividend, and such notice in
accordance with clause (2) shall also specify the date on which the holders of
capital stock shall be entitled to exchange their capital stock for securities
or other property deliverable upon such reorganization, reclassification,
exchange, substitution, consolidation, merger or sale, as the case may be, and
the terms of such exchange. Each such written notice shall be given by first
class mail, postage prepaid, addressed to the holder of this Note at the address
of Holder; and

 



--------------------------------------------------------------------------------



 



     (iii) in the case of the matter referred to in (4) above, the same notice
as is given or required to be given to the holders of such registration rights.
     (e) Adjustment by Board of Directors. If any event occurs as to which, in
the opinion of the Board of Directors of Maker, the provisions of this Section 4
are not strictly applicable or if strictly applicable would not fairly protect
the rights of the Holder in accordance with the essential intent and principles
of such provisions, then the Board of Directors shall make an adjustment in the
application of such provisions, in accordance with such essential intent and
principles, so as to protect such rights, but in no event shall any adjustment
have the effect of increasing the Conversion Price as otherwise determined
pursuant to any of the provisions of this Section 4, except in the case of a
combination of shares of a type contemplated in Section 4(b) and then in no
event to an amount larger than the Conversion Price as adjusted pursuant to
Section 4(b).
     (f) Officers’ Statement as to Adjustments. Whenever the Conversion Price is
required to be adjusted as provided in Section 4, Maker shall forthwith file at
each the Company’s principal office with a copy to the Holder notice parties set
forth in Section 7 hereof a statement, signed by the Chief Executive Officer or
Chief Financial Officer of Maker, showing in reasonable detail the facts
requiring such adjustment and the Conversion Price that will be effective after
such adjustment; provided, however, such statement shall not be required to the
extent the information requested in this Section 4.6 is available through
Maker’s current reports filed with the Securities and Exchange Commission. If at
any time the information described in this Section 4.6 is readily available
through Maker’s reports filed with the Securities and Exchange Commission, Maker
shall not be required to provide a separate notice of adjustment to the Holder;
provided, however, if such information is not readily available through Maker’s
current reports filed with the Securities Exchange Commission and made public,
Maker shall cause a notice setting forth any such adjustments to be sent by
mail, first class, postage prepaid, to the record Holder of this Note at its
notice address(es) appearing in Section 7.
     (g) Issue of Securities other than Common Stock. In the event that at any
time, as a result of any adjustment made pursuant to Section 4, the Holder
thereafter shall become entitled to receive any securities of Maker, other than
Common Stock, thereafter the number of such other shares so receivable upon
exchange of this Note shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Common Stock contained in Section 4.
     5. Events of Default. An Event of Default shall be deemed to have occurred
under this Note if an Event of Default has occurred under the Loan Agreement or
any other Loan Document (each, an “Event of Default”)
     6. No Offset Rights. Maker may not offset any amounts due or claimed to be
due from Holder to Maker against amounts due to Holder under this Note.
     7. Series of Notes. This Note is one of a series of Notes of like tenor
issued in an original aggregate principal amount of up to the Credit Limit under
the Loan Agreement (plus such additional principal amounts of Notes that may be
permitted to be issued as a result of Conversion Events and subsequent issue of
Notes in accordance with the Loan Agreement.

 



--------------------------------------------------------------------------------



 



     8. Costs and Expenses. Maker promises to pay all reasonable costs and
expenses incurred, including reasonable attorneys’ fees, incurred by Holder in
connection with the enforcement of, or collection of any amounts due under, this
Note. Maker hereby waives notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor and all other notices or demands
relative to this instrument, except for notices to which Maker is expressly
entitled under this Note.
     9. Successors and Assigns. This Note shall be binding upon, and shall inure
to the benefit of, Maker and Holder and their respective successors and assigns;
provided, however, that neither this Note nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by Maker without the prior written consent of Holder.
     10. Modifications and Amendments; Reissuance of Note. This Note may only be
modified, amended, or terminated (other than by payment in full) by an agreement
in writing signed by Maker and Holder. No waiver of any term, covenant or
provision of this Note shall be effective unless given in writing by Holder.
Upon receipt of evidence reasonably satisfactory to Maker of the loss, theft,
destruction, or mutilation of this Note and of an unsecured agreement of
indemnity reasonably satisfactory to Maker, and upon surrender or cancellation
of this Note, if mutilated, Maker will make and deliver a new Note of like tenor
in lieu of such lost, stolen, destroyed, or mutilated Note.
     11. Remedies Cumulative. Each and every right, power and remedy herein
given to Holder, or otherwise existing, shall be cumulative and not exclusive
and be in addition to all other rights, powers and remedies now or hereafter
granted (including, without limitation, other rights of set-off under applicable
law) or otherwise existing. Each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time and as often and in such order as may be deemed expedient by Holder.
     12. Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given in the
manner set forth in the Loan Agreement, addressed as follows:
     if to Holder, at
Partners for Growth III, L.P.
180 Pacific Avenue
San Francisco, California 94111
Attention: Chief Financial Officer
Fax: (415) 781-0510
     with a copy (not constituting notice) to
Greenspan Law Office
Attn: Benjamin Greenspan, Esq.
620 Laguna Road
Mill Valley, CA 94941

 



--------------------------------------------------------------------------------



 



Fax: (415) 738-5371
Email: ben@greenspan-law.com
or
     if to Maker, at
Cardiovascular Systems, Inc.
651 Campus Drive
St. Paul, MN 55112
Attn: Larry Betterley
Fax: (651) 259-1696
Email: lbetterley@csi360.com
     with a copy (not constituting notice) to:
Fredrikson & Byron
200 6th Street South
Minneapolis, MN 55402
Attn: Bert Ranum
Fax: (612) 492-7077
Email: rranum@fredlaw.com
or at such other address and facsimile number as Holder shall have furnished to
Maker in accordance with this Section 12.
     13. Waiver. Holder shall not by any act (except by a written instrument in
accordance with Section 10 hereof), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of
Holder, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by Holder of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Holder would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.
     14. Miscellaneous; Interpretation. Section 3.16, Section 8 and Exhibit D of
the Loan Agreement are expressly incorporated by reference herein. In the event
of any direct conflict between the terms of this Note and the terms of the Loan
Agreement or any other Loan Document referenced herein, except as to (i) the
issue date of this Note, (ii) the Principal Amount of this Note, (iii) the
interest rate applicable to this Note (due to its determination as of the issue
date of a Note in accordance with Section 2 of the Schedule to the Loan
Agreement, and (iv) the Conversion Price of this Note (due to its determination
as of the issue date of a Note under Sections 1(b) and 1(c), as applicable, of
the Schedule to the Loan Agreement), the terms of the Loan Agreement and such
other Loan Document shall control.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Maker has caused this Note to be signed on the date
first set forth above.

          MAKER: CARDIOVASCULAR SYSTEMS, INC.
      /s/ Laurence L. Betterley       Name:   Laurence L. Betterley     
Title:   CFO     

ACKNOWLEDGED AND AGREED

          HOLDER: PARTNERS FOR GROWTH III, L.P.
      By  /s/ Lorraine Nield       Name: Lorraine Nield        Title: Manager,
Partners for Growth III, LLC
Its General Partner     

 